Peb Cubiam.
Defendant made a criminal complaint for assault and battery against plaintiff. She was tried ■and acquitted. She then brought this suit for malicious prosecution, and recovered a verdict of $150. Errors are assigned upon the admission of testimony and the charge of the court. We find no prejudicial error in admitting the testimony. The charge of the court was fair, fully stated the claim of each party, and correctly instructed the jury upon the law. There is nothing in the case to justify an extended discussion.
Judgment affirmed.